Filed 11/5/20 P. v. Mixon CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR




THE PEOPLE,                                                                  B297325

           Plaintiff and Respondent,                                         (Los Angeles County
                                                                             Super. Ct. No. TA141142)
           v.

RONNIE DARNELL MIXON,

           Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Laura R. Walton, Judge. Affirmed as
modified.
     Jenny M. Brandt, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Senior Assistant Attorney General, Stephanie C. Brenan and
Nathan Guttman, Deputy Attorney Generals, for Plaintiff
and Respondent.
  _____________________________________________________

                      INTRODUCTION
       Appellant Ronnie Darnell Mixon was convicted of
burgling the home of Delmus Eugene Wilkerson, who was
found suffocated to death inside it. An eyewitness to
Wilkerson’s death, Sherill Waters, testified that appellant
suffocated Wilkerson and ransacked his home. She further
testified that appellant’s former codefendant, Timothy
Blaxton, was present during the killing. Blaxton, testifying
pursuant to a cooperation agreement with the People, denied
being present for the killing but claimed he had seen
appellant enter Wilkerson’s home shortly before he was
found dead. Waters and Blaxton were impeached on various
grounds, including but not limited to the fact that Blaxton
was testifying in exchange for a lenient plea deal. Without
objection, the People introduced evidence that Blaxton’s
cooperation agreement provided that a neutral judge would
review his truthfulness, and the People could revoke his plea
deal if he lied.
       Appellant was acquitted of murdering and robbing
Wilkerson, but convicted of burgling his home. The trial
court sentenced appellant to the maximum aggregate term of




                             2
11 years, including four one-year terms imposed for prior
prison terms, and ordered him to pay $870 in various
financial obligations. After he was sentenced, the
Legislature enacted Senate Bill No. 136 (S.B. 136), which
eliminated one-year enhancements for prior prison terms
served for any offenses other than sexually violent felonies.
(Stats. 2019, ch. 590, § 1, eff. Jan. 1, 2020.)
      On appeal, appellant contends: (1) no substantial
evidence supported his burglary conviction; (2) his trial
counsel was unconstitutionally ineffective in failing to object
to the admission of the cooperation agreement’s terms
concerning the prospective review of Blaxton’s truthfulness;
(3) S.B. 136 requires that we strike his one-year
enhancements for prior prison terms, and the striking of the
enhancements requires that we remand for resentencing;
and (4) the trial court violated his due process and Eighth
Amendment rights by ordering him to pay $870 without
determining his ability to pay; alternatively, his counsel was
ineffective in failing to object on the ground of inability to
pay. The People agree only that we must strike the
enhancements.
      We agree the one-year enhancements for prior prison
terms must be stricken. We find no other error, and no need
to remand for resentencing. Accordingly, we affirm the
judgment as modified by the striking of the enhancements.




                               3
                  PROCEEDINGS BELOW
       A. Prosecution Case
       The People charged appellant with Wilkerson’s murder
(Pen. Code, § 187, subd. (a); count one), robbery of Wilkerson
(id., § 211; count two), and first degree burglary of
Wilkerson’s home (id., § 459; count four).1 For sentencing
purposes, the People alleged that appellant had served eight
prior prison terms (id., § 667.5, subd. (b)), and that appellant
knew or reasonably should have known Wilkerson was over
65 years old (id., § 667.9, subd. (a)).2

            1. Appellant’s DNA
      Wilkerson was found dead in his Compton home (a
shed) on August 27, 2016, around 7:00 a.m. His possessions
were in disarray, as if the shed had been ransacked. A
plastic bag was found under Wilkerson’s head. A deputy
medical examiner performed an autopsy and opined that the
cause of Wilkerson’s death was suffocation. The examiner
also found defensive wounds on Wilkerson’s left hand, which
was bloody.
      Appellant’s DNA was found on a hair stuck to
Wilkerson’s bloody hand. Photographs of the hair and



1     The People did not proceed to trial on count three, which
was similar to count two (robbery).
2    The parties stipulated Wilkerson was over 65 years old
when he died.




                                4
Wilkerson’s hand were admitted into evidence. Appellant’s
DNA was not found on the bag found under Wilkerson’s head.

            2. Waters’s Identification of Appellant
      Waters testified that around 4:00 a.m. on the day of
Wilkerson’s death, she was inside his home, using drugs
with him. Wilkerson had previously told her that appellant
had robbed him twice. Blaxton knocked on Wilkerson’s door
and asked to buy drugs. When Wilkerson opened the door to
provide the requested drugs, a masked man -- whom Waters
later identified as appellant -- rushed inside and pushed
Wilkerson to the ground. Appellant straddled Wilkerson’s
back and wrapped a plastic bag around his head. Blaxton
took some drugs from inside Wilkerson’s home and left.
      While continuing to suffocate Wilkerson, appellant said
to Waters, “‘Bitch, I kill you, too.’” She begged him not to kill
her. Appellant also said, “‘I’m doing this to this
motherfucker [be]cause my baby is messed up.’” Appellant
kept the bag wrapped around Wilkerson’s head for seven to
10 minutes. He then stood up, no longer wearing the mask
(she did not see him remove it). Waters recognized appellant,
whom she had known for more than 20 years.
      Appellant started ransacking the shed and asked
Waters, “‘Bitch, where the gun? Where the money?’” She
responded that she did not know, but she found and handed
appellant Wilkerson’s cell phone. Taking the phone and
another small item, appellant left.




                               5
       Waters exited some distance behind appellant, shaking
and crying, and saw his pregnant girlfriend China exit a
nearby van. China approached Waters and asked what was
wrong. Waters responded that she believed appellant had
killed Wilkerson. Waters had seen China inside Wilkerson’s
home once, and had seen her going to his home frequently.
China had used drugs with Waters while pregnant.
       Waters acknowledged her memory was “[p]retty bad”
and she was not wearing glasses, despite her poor vision, at
the time she witnessed the attack. Further, appellant’s
counsel impeached Waters with inconsistencies between her
trial testimony and her earlier statements during police
interviews and the preliminary hearing. As the People
acknowledge on appeal, “[o]ver the course of Waters’s police
interviews and testimony, she gave inconsistent accounts of
how often she had seen appellant before Wilkerson’s death,
whether she used drugs by herself before doing drugs with
Wilkerson the night of his death, how much of the masked
assailant’s lower face and neck were visible, whether she
saw the masked assailant without his mask, whether the
masked assailant told Wilkerson the attack was revenge for
the baby being ‘messed up’, whether the masked assailant
wrapped the bag around Wilkerson’s head for seven to ten
versus 30 to 45 minutes, whether the masked assailant
ransacked the shed for 45 minutes versus 90 to 120 minutes,
and whether she told China that appellant killed
Wilkerson.”




                             6
            3. Blaxton’s Proffer and Cooperation
               Agreements
      The People initially included Blaxton as appellant’s
codefendant on the charges of murder, robbery, and burglary.
In January 2018, the People and Blaxton entered into a
proffer agreement. The People agreed to refrain from using
Blaxton’s statements during the proffer session in its case-
in-chief against him, in exchange for Blaxton’s promise to
respond “truthfully and completely” to all questions during
the session. In March 2018, after the proffer session, the
People and Blaxton entered into a cooperation agreement.
Blaxton promised to “testify truthfully and completely”
throughout the proceedings in exchange for the People’s
agreement to a plea deal, under which Blaxton would plead
guilty to robbery and be sentenced to eight years in prison.
The cooperation agreement provided, “The issue of whether
or not Timothy Blaxton has in fact testified truthfully and
completely will be decided by a neutral magistrate.” It
further provided that if Blaxton failed to testify truthfully,
the People would have the right to declare the agreement
void and proceed to trial against Blaxton on all charges.
      During opening statements, the prosecutor
summarized Blaxton’s anticipated testimony. Appellant’s
counsel then challenged Blaxton’s credibility on the ground
that he would be testifying in exchange for a lenient plea
deal. Counsel informed the jury that “in order to get this
deal,” Blaxton had “[m]iracuously” provided details to the




                              7
prosecution that he had claimed not to know or remember in
an earlier police interview.
     On direct examination, Blaxton confirmed he had
entered the proffer and cooperation agreements, which were
admitted into evidence. The prosecutor elicited testimony
about the cooperation agreement’s terms as follows:

           “Q. And in this document, it tells you that
     for your truthful testimony, you will plead to one
     count of residential robbery and you will get eight
     years in state prison?
           “A. Yes.
           “Q. As part of your agreement as stated in
     this document, you were required to tell the
     truth?
           “A. Yes.
           “Q. Also stated in this document is that if
     you don’t tell the truth, you could end up with
     charges against you?
           “A. Yes.
           “Q. It also states in this document that the
     truthfulness of your statements is not decided on
     by the District Attorney’s Office, but by a neutral
     judge; is that right?
           “A. Yes.”




                             8
            4. Blaxton’s Identification of Appellant
      Blaxton testified that around 4:30 on the morning of
Wilkerson’s death, he visited Wilkerson’s home to buy drugs.
He saw appellant using drugs outside. Wilkerson allowed
Blaxton inside, where Waters was present too, and they
completed the transaction. When Blaxton exited the shed,
appellant suddenly entered. Looking back inside the shed,
Blaxton could no longer see Wilkerson or Waters; it was as if
they had “vanished.” He immediately left the scene.
      Blaxton further testified that appellant had robbed
Wilkerson on a prior occasion, during which Blaxton had
seen appellant punch Wilkerson in the head.3 On
cross-examination, he admitted that during his proffer
session, a detective asked him whether he had been present
during this prior robbery, and he said no. He explained that
he “didn’t give a damn” about the detective’s questions
during the proffer session because he resented the detective
for interrogating him earlier. He initially claimed his
promise to tell the truth did not apply to the detective’s
questions, before admitting it did.




3     A detective testified that during an interrogation the day
after Wilkerson’s death, Blaxton reported seeing, on a visit to
Wilkerson’s home around the time of his death, a man who had
previously robbed Wilkerson. Though he did not then identify
that man, he told the detective he believed appellant was
responsible for Wilkerson’s death.




                                9
       B. Defense Case
       Appellant called only one witness, his longtime friend
Murray Wallace. Wallace, who was confined to a wheelchair,
testified he was living in the back unit of appellant’s home
on the morning of Wilkerson’s death. He claimed he saw
appellant cooking breakfast in the front unit’s kitchen
sometime between 3:00 and 5:00 that morning.
       On cross-examination, Wallace testified that
appellant’s grandson had delivered Wallace’s breakfast to
him in the back unit, from which Wallace was unable to see
the front unit, and in which he had remained until 10:00 a.m.
Wallace acknowledged he had long known of appellant’s
arrest, but when asked if he had ever contacted the police to
tell them he had seen appellant at home around the time of
the charged offenses, Wallace responded, “I was [a]sleep.”

      C. Jury Instructions and Closing Arguments
      The court instructed the jurors (per CALCRIM No.
200), “It is up to all of you, and you alone, to decide what
happened, based only on the evidence that has been
presented to you in this trial.” The court further instructed
the jurors (per CALCRIM No. 226), “You alone must judge
the credibility or believability of the witnesses.” The court
identified various factors for the jury to consider in
evaluating a witness’s credibility, including whether the
witness had been “promised immunity or leniency in
exchange for his or her testimony[.]” The court delivered no




                             10
instruction on aiding and abetting, or any other theory of
vicarious liability.
      In closing, the prosecutor argued that appellant
committed burglary by entering Wilkerson’s home with the
intent to murder and rob him, and that appellant did, in fact,
murder and rob Wilkerson. She summarized the physical
evidence, including the presence of appellant’s hair on
Wilkerson’s bloody hand, and Waters’s testimony. She
reminded the jury that Blaxton, beginning the day after the
killing, had indicated appellant was present at Wilkerson’s
home. She argued, “[H]is version of what happened is pretty
consistent with Ms. Waters’s testimony, except for one
glaring thing, of course. He did not say he took the victim’s
drugs.” Characterizing Blaxton as an “opportunist,” she
argued Blaxton had taken advantage of appellant’s attack on
Wilkerson to steal drugs.
      Appellant’s counsel conceded Wallace’s alibi testimony
was weak, but argued the prosecution had nevertheless
failed to prove beyond a reasonable doubt that appellant was
present at Wilkerson’s home at the time of the charged
offenses. He argued Waters was not credible for various
reasons, including the absence of evidence of appellant’s
DNA on the bag he allegedly used to suffocate Wilkerson.
He argued Blaxton was not credible because he had been
offered a “huge discount” on his sentence in exchange for his
testimony, leading him to “say anything and everything to
make it happen.” He argued Blaxton had violated his
promise to tell the truth by lying that he had seen appellant




                             11
rob Wilkerson on a prior occasion (as evidenced by the
detective’s testimony that during the proffer session, Blaxton
had denied being present on that occasion).
      In rebuttal, the prosecutor again acknowledged that
although Blaxton had denied taking anything from
Wilkerson, he “[p]robably took something. After all, he pled
to a robbery and took eight years.” She argued Blaxton was
nevertheless credible on other matters because he had
admitted being present at the scene of the killing, and he
had not fabricated details to conform his account to Waters’s.
She argued Blaxton and Waters corroborated each other
regarding appellant’s presence in Wilkerson’s home.

      D. Verdicts and New Trial Motion
      The jury acquitted appellant of murder and robbery,
but convicted him of first degree burglary. It found true the
allegation that appellant knew or reasonably should have
known that Wilkerson, the victim of the burglary, was over
65 years old.
      Appellant filed a motion for a new trial pursuant to
Penal Code section 1181. He argued the evidence of
burglary was insufficient because the only person who
placed him at the scene was Blaxton, whose testimony was
neither credible nor corroborated by other evidence. In a
written opposition to the motion, the People argued the
burglary conviction was supported not only by Blaxton’s
testimony, but also by the DNA evidence and Waters’s
testimony.




                             12
        After hearing oral argument from both parties, the
court tentatively denied the new trial motion and invited
appellant’s counsel to respond. Appellant’s counsel argued
that if appellant had suffocated Wilkerson with a plastic bag
as Waters claimed, appellant’s DNA would have been found
on the bag. The court responded, “And I agree with you on
that point, [counsel]. I believe that is why the jurors did not
convict him of the murder because his DNA was not found on
the plastic bag because of the different inconsistent
statements that Mr. Blaxton gave. [¶] I think the jurors
struggled with who actually murdered the victim, whether it
was [appellant] or whether it was Mr. Blaxton. [¶] And so
since you’re asking me to sit as the thirteenth juror, I come
to that same determination. . . . [¶] . . . I have no doubt that
[appellant] was present. And I have no doubt, based on Mr.
Blaxton’s statements, as the People have indicated from the
very beginning, putting [appellant] there. [¶] . . . [¶] . . . We
do have the other witness, Ms. Waters, who testified and
ultimately stated that it was [appellant] there. [¶] . . . [¶]
Look at the coroner’s photographs. The hair was intertwined
with the victim’s fingers and the victim’s fingers were bloody.
[¶] . . . [That] indicates to me, as well as I think it indicated
to the jurors, that he was there, that he participated in the
burglary. At some point he participated maybe even in a
struggle with the victim. [¶] They just couldn’t determine as
to whether or not he was the one who actually killed the
victim or if it was Mr. Blaxton who actually killed the victim
on this incident. [¶] So I have, basically, the same view as




                              13
the thirteenth juror in analyzing and assessing the evidence
as they did. And I think that they came to the correct
verdict in this case. [¶] So your motion for a new trial is
denied.”

      E. Sentencing
      At appellant’s April 2019 sentencing hearing, he
admitted four of the eight prior prison terms the People had
alleged. The People requested the maximum sentence of 11
years, comprising the upper term of six years for the
burglary conviction, a one-year enhancement for the
elder-victim finding, and four one-year enhancements for the
admitted prior prison terms. Appellant requested a
three-year sentence, relying in part on the nonviolent nature
of his admittedly “lengthy” criminal history. He also relied
on the following assertedly mitigating factors: (1) a history
of family trauma and drug abuse; (2) familial connections,
evidenced by letters of support attached to his sentencing
memorandum; and (3) a history of steady employment
(interrupted only by periods of incarceration), including
nearly 10 years as a cook and more than 10 years as an
in-home care provider.
      The court sentenced appellant to the maximum term of
11 years, as requested by the People. It explained its
decision to impose the upper term on the burglary conviction
as follows: “The reason for that, that although the jurors --
and we’ll never know, actually, who murdered the victim in
this case, Mr. Wilkerson. [¶] But the jurors determined that




                             14
you were present during the time that Mr. Wilkerson was
murdered during the time the residential burglary was
committed. [¶] We have an individual who lost his life
during that time. The court is aware that there was a
co-defendant that took an earlier plea and testified in this
case. [¶] And I believe that based on all the evidence, and
the incredible job that your attorney did during the trial, is
that the jurors could not figure out who actually was
responsible between you and Mr. Blaxton for the actual
murder of Mr. Wilkerson in this case.”
      The court ordered appellant to pay $870, comprising a
$500 victim restitution order, a $300 restitution fine, a $30
criminal conviction fee, and a $40 court security fee.
Appellant did not object on the ground of inability to pay.
He timely appealed.

                       DISCUSSION
      Appellant contends: (1) no substantial evidence
supported his burglary conviction; (2) his trial counsel was
unconstitutionally ineffective in failing to object to the
admission of the cooperation agreement’s terms concerning
the prospective review of Blaxton’s truthfulness; (3) S.B. 136
requires that we strike his one-year enhancements for prior
prison terms, and the striking of the enhancements requires
that we remand for resentencing; and (4) the trial court
violated his due process and Eighth Amendment rights by
ordering him to pay $870 without determining his ability to




                              15
pay, or his counsel was ineffective in failing to object on the
ground of inability to pay.

       A. Sufficiency of the Evidence of Burglary
       There was substantial evidence that appellant
committed burglary by entering Wilkerson’s home with the
intent to commit murder or robbery. (See Pen. Code, § 459
[burglary requires entry into dwelling or other specified
structure with intent to commit larceny or any felony];
People v. Davis (2013) 57 Cal.4th 353, 357 [“‘In reviewing a
sufficiency of evidence challenge, we view the evidence in the
light most favorable to the verdict and determine whether
any rational trier of fact could have found the essential
elements of the crime proven beyond a reasonable doubt’”].)
As the trial court found in denying appellant’s motion for a
new trial, the following evidence supported reasonable
inferences that appellant was present during Wilkerson’s
killing and participated in a struggle with him: (1) Waters
testified that appellant barged into the shed when Blaxton
duped Wilkerson into opening the door; (2) beginning the
day after the killing, Blaxton indicated appellant was
present at the scene; and (3) appellant’s DNA was found on a
hair intertwined with Wilkerson’s bloody fingers. Moreover,
Blaxton testified that appellant had robbed Wilkerson on a
prior occasion, and Waters testified that both appellant and
Blaxton took property from Wilkerson’s shed, and that after
the attack appellant demanded “‘Where[’s] the money?’”
Finally, evidence that appellant told Waters he was




                               16
attacking Wilkerson because his baby was “‘messed up,’”
along with evidence that his pregnant girlfriend had
obtained drugs from Wilkerson, suggested appellant
harbored animosity toward Wilkerson for his role in a
drug-induced problem with his girlfriend’s pregnancy. The
jury reasonably could have inferred from this evidence that
appellant entered with the intent to murder or rob
Wilkerson.
      Appellant argues we must review the sufficiency of the
evidence of burglary “in the light most favorable to an
acquittal of robbery and murder . . . .” Not so. The verdict
on the burglary count -- and our review of the evidence
underlying it -- is independent of the verdicts on the other
counts. (See People v. Lewis (2001) 25 Cal.4th 610, 656
(Lewis) [“‘Sufficiency-of-the-evidence review . . . should be
independent of the jury’s determination that evidence on
another count was insufficient’”]; People v. Pahl (1991) 226
Cal.App.3d 1651, 1657 (Pahl) [“each count must stand on its
own, and a verdict on one has no bearing on any other”].) As
noted, there was substantial evidence appellant committed
burglary.
      Contrary to appellant’s alternative suggestion, there is
no inconsistency between a burglary conviction based on the
substantial evidence he intended to murder or rob Wilkerson
and his acquittal on the murder and robbery charges. The
jury reasonably might have found he and Blaxton each
entered with the intent to murder or rob Wilkerson (thereby
committing burglary), but there was a reasonable doubt




                             17
regarding which man personally murdered or robbed him.
Such doubt would have compelled the jury to acquit
appellant on the murder and robbery charges, as the jury
had not been instructed on any theory of vicarious liability.
Further, in light of appellant’s challenges to Waters’s
credibility, and the absence of evidence that Wilkerson’s
property was found in appellant’s possession, the jury
reasonably might have found a reasonable doubt whether
appellant completed the intended robbery.
      In any event, even assuming arguendo that the jury
convicted appellant of burglary on a factual theory
inconsistent with the acquittals on the murder and robbery
counts, that inconsistency does not entitle appellant to relief.
(See, e.g., People v. Bell (2020) 48 Cal.App.5th 1, 9-10, 14-15
[affirming murder conviction on basis of substantial evidence
that defendant fatally drove van over victim, notwith-
standing inconsistency between conviction on that basis and
defendant’s acquittal on charge of hit and run causing
death]; Lewis, supra, 25 Cal.4th at 654-656 [even assuming
not-true finding on allegation of great bodily injury in course
of robbery was inconsistent with true findings on allegations
of such injury in course of burglary and attempted murder,
inconsistency did not warrant reversal].) In re Johnston
(1935) 3 Cal.2d 32, a conspiracy case on which appellant
relies, established an exception to the general rule that
inconsistent verdicts do not entitle a defendant to relief on
appeal. (See id. at 36.) That exception, however, applies
“only where, as in Johnston, an overt act alleged in a




                              18
conspiracy charge is identical to another charged offense of
which defendant is acquitted.” (Pahl, supra, 226 Cal.App.3d
at 1658; cf. Lewis, supra, at 656 [citing Pahl with approval
regarding general rule allowing inconsistent verdicts];
People v. Palmer (2001) 24 Cal.4th 856, 861 [same]; People v.
Santamaria (1994) 8 Cal.4th 903, 911 [same]; 6 Witkin, Cal.
Criminal Law (4th ed. 2020) § 87 [discussing Johnston
exception as a “[s]pecial” rule regarding conspiracy cases].)
Appellant identifies no nonconspiracy case applying the
exception.

      B. Counsel’s Failure to Object to Asserted
         Vouching
      Appellant contends his trial counsel was
unconstitutionally ineffective in failing to object, on the
ground of improper vouching, to the admission of evidence
that Blaxton’s cooperation agreement provided that (1) a
neutral judge would determine whether Blaxton testified
truthfully, and (2) the prosecution could revoke Blaxton’s
lenient plea deal if he did not.4

4     Appellant concedes the admissibility of all other terms of
the cooperation agreement, including Blaxton’s promise to testify
truthfully. Further, he implicitly concedes his trial counsel’s
failure to raise a vouching objection forfeited a contention of
prosecutorial misconduct on appeal. (See, e.g., People v. Flores
(2020) 9 Cal.5th 371, 403.) Though he is silent on the subject, his
counsel’s failure to object on this ground also forfeited a
contention of evidentiary error. (See, e.g., People v. Redd (2010)
48 Cal.4th 691, 729.)




                                19
            1. Principles
      “‘Improper vouching occurs when the prosecutor either
(1) suggests that evidence not available to the jury supports
the [prosecutor’s] argument, or (2) invokes his or her
personal prestige or depth of experience, or the prestige or
reputation of the office, in support of the argument.’” (People
v. Rodriguez (2020) 9 Cal.5th 474, 480 (Rodriguez); see also
id. at 483 [implying reliance on prestige of other government
agents is likewise improper].) “[A]s [several California
Supreme Court decisions] all demonstrate . . . it is not
misconduct for the prosecutor to address the obvious
credibility issue that will necessarily arise when an
accomplice or similarly involved witness testifies in
exchange for a plea agreement by eliciting the term of the
agreement requiring the witness to testify to the truth
rather than in favor of one side or the other. That is not
‘vouching’ in the sense of placing the prestige of the
government behind the witness; rather, it is fairly informing
the jury of the nature and limitations of the inducement
offered. That a jury may infer the prosecutor believes the
witness is testifying truthfully does not mean there has been
misconduct. There is misconduct only if the prosecutor’s
questions or arguments suggest his or her belief in the
witness’s veracity is based on information to which the jury
is not privy or otherwise encourage the jury to rely on the
prosecutor’s belief rather than assessing the witness’s




                              20
credibility for itself.” (People v. Price (2017) 8 Cal.App.5th
409, 464 (Price).)
       “To make out a claim that counsel rendered
constitutionally ineffective assistance, ‘the defendant must
first show counsel’s performance was deficient, in that it fell
below an objective standard of reasonableness under
prevailing professional norms. Second, the defendant must
show resulting prejudice, i.e., a reasonable probability that,
but for counsel’s deficient performance, the outcome of the
proceeding would have been different.’ [Citation.] To make
out an ineffective assistance claim on the basis of the trial
record, the defendant must show ‘(1) the record affirmatively
discloses counsel had no rational tactical purpose for the
challenged act or omission, (2) counsel was asked for a
reason and failed to provide one, or (3) there simply could be
no satisfactory explanation.’” (People v. Hoyt (2020) 8
Cal.5th 892, 958.)

            2. Analysis
       No impermissible vouching occurred. The prosecutor
merely moved the cooperation agreement into evidence, and
elicited testimony from Blaxton confirming the existence of
the challenged terms. Neither the prosecutor, Blaxton, nor
the agreement itself implied that Blaxton’s truthfulness had
been reviewed or guaranteed. Thus, appellant
misrepresents the evidence in arguing it conveyed an
impression that Blaxton’s truthfulness “had been vetted.”
While the agreement provided for a judge’s prospective




                              21
review of Blaxton’s truthfulness, no evidence suggested the
judge would find him truthful. Indeed, in closing argument,
the prosecutor -- far from personally vouching for Blaxton --
argued that part of his testimony had been false.
Specifically, she argued that Blaxton had taken advantage of
appellant’s assault on Wilkerson to steal Wilkerson’s drugs
(as suggested by his guilty plea to robbery), contradicting his
testimony that he had left as soon as appellant attacked.
Thus, the jury was not invited to credit Blaxton’s testimony
in reliance on information outside the record or the prestige
of the prosecution or judiciary. Under our Supreme Court’s
precedent, appellant’s counsel had no ground to raise a
vouching objection. (See Rodriguez, supra, 9 Cal.5th at 480,
483; Price, supra, 8 Cal.App.5th at 459, 465.) Accordingly,
counsel’s failure to raise a meritless vouching objection was
a reasonable tactical decision.5

5      The same is true under United States v. Wallace (9th Cir.
1988) 848 F.2d 1464 and the related Ninth Circuit precedent on
which appellant relies. Appellant maintains the challenged
terms impermissibly vouched for Blaxton under this precedent
because they were introduced “before the witness’s credibility
[was] attacked.” The premise is false; Blaxton’s credibility was
attacked during opening statements, when appellant’s counsel
informed the jury that Blaxton had agreed to testify in exchange
for a lenient sentence. In similar circumstances, the Ninth
Circuit found no impermissible vouching. (See U.S. v. Dorsey
(9th Cir. 2012) 677 F.3d 944, 953-954 [“Defense counsel implied
in his opening statement that [defendant] was a liar and that he
was biased because he got ‘a deal from the government.’ The
prosecutor permissibly responded to this attack by eliciting
(Fn. is continued on the next page.)




                                       22
      In any event, even were we to assume the challenged
terms would have been excluded had counsel objected, the
record shows no prejudice from the failure to object. The
jury had ample reason to discredit Blaxton’s testimony,
notwithstanding a neutral judge’s prospective review of his
truthfulness. Blaxton himself acknowledged giving little
weight to his promises to tell the truth, and the prosecutor
questioned his veracity in closing argument. Appellant’s
counsel similarly challenged Blaxton’s credibility, arguing
that he would say anything to obtain the benefit of his
lenient plea deal. The jury was instructed that it “alone”
must evaluate Blaxton’s credibility, based on the evidence
presented at trial and specified factors, including the factor
that he was promised leniency in exchange for his testimony.
“We presume the jurors understood and followed the court’s
instruction.” (People v. Frederickson (2020) 8 Cal.5th 963,
1024.) The presumption is bolstered by evidence that the
jury rejected Blaxton’s testimony in whole or in part, viz., its
acquittal of appellant on the murder charge despite
Blaxton’s implicit identification of appellant as the murderer.
We find no reasonable probability that exclusion of the
challenged terms would have led the jury to further discredit
Blaxton’s testimony in a manner affecting the verdict. In
sum, no impermissible vouching occurred, and appellant’s

testimony that [defendant]’s plea agreement required him to tell
the truth. When the defense opens a door, it should not be
surprised to see the prosecutor enter”]; accord, U.S. v. Adebimpe
(9th Cir. 2016) 649 Fed.Appx. 449, 454-455.)




                               23
counsel was not ineffective in failing to raise a meritless
vouching objection.

       C. Fines, Fees, and Victim Restitution
       Appellant contends the trial court violated his due
process and Eighth Amendment rights by ordering him to
pay $500 in victim restitution and $370 in fines and fees
without first determining his ability to pay; alternatively, he
contends his trial counsel was unconstitutionally ineffective
in failing to object on the ground of inability to pay. He
relies on People v. Dueñas (2019) 30 Cal.App.5th 1157, which
concerned fines and fees, and argues we should extend that
case’s conclusions to victim restitution.
       Appellant forfeited his Dueñas contention by failing to
object in the trial court on the ground of inability to pay.
(See, e.g., People v. Torres (2020) 47 Cal.App.5th 984, 991.)
We note Dueñas was decided three months before appellant’s
April 2019 sentencing hearing.
       Appellant’s ineffective assistance claim fails because
the record does not negate the possibility his counsel had
rational tactical reasons for failing to object. (See People v.
Hoyt, supra, 8 Cal.5th at 958.) Counsel reasonably might
have concluded that Dueñas did not support an objection to
victim restitution, as courts have since held. (See People v.
Evans (2019) 39 Cal.App.5th 771, 777 [“Based on the
significant differences in purpose and effect between victim
restitution and the moneys at issue in Dueñas, we decline to
extend the rule of Dueñas to victim restitution”]; accord,




                              24
People v. Allen (2019) 41 Cal.App.5th 312, 326.) Moreover,
in mitigation, appellant’s counsel argued that appellant had
maintained steady employment -- including nearly 10 years
as a cook and more than a decade as an in-home caregiver --
since he was 18 years old, interrupted only by periods of
incarceration. In light of appellant’s employment history
and its potential to mitigate his sentence, his counsel
reasonably might have deemed an objection based on
inability to pay $370 in fines and fees futile, or even
counterproductive.

      D. Appropriate Disposition Under S.B. 136
      As the parties agree, appellant’s four one-year
enhancements for prior prison terms must be stricken under
S.B. 136, as none of his prior prison terms were served for
sexually violent felonies. (See Stats. 2019, ch. 590, § 1, eff.
Jan. 1, 2020.) The parties disagree whether we should
affirm the judgment as modified by the striking of the
enhancements, or remand for resentencing. Appellant
contends we must remand because he “might be able to
present mitigating evidence at a resentencing hearing based
on his [post-sentencing] conduct in prison.” He identifies no
such evidence.
      We find remand for resentencing unnecessary because
the trial court imposed the maximum possible sentence.
(See People v. Gastelum (2020) 45 Cal.App.5th 757, 772-773;
People v. Winn (2020) 44 Cal.App.5th 859, 872-873; People v.




                              25
Lopez (2019) 42 Cal.App.5th 337, 341-342.)6 Had the court
exercised leniency on any component of the sentence,
remand might be warranted to afford the court an
opportunity to adjust that component upward, for the
purpose of maintaining the original aggregate sentence or
achieving its closest possible approximation. (See People v.
Hill (1986) 185 Cal.App.3d 831, 834 [at resentencing, trial
court is entitled to rethink entire sentence “to achieve its
original and presumably unchanged goal”].) But the court
exercised no leniency; it imposed the upper term on
appellant’s conviction, alongside the stricken enhancements
and the remaining elder-victim enhancement. We will
achieve the court’s presumably unchanged goal of imposing
the maximum sentence by striking the enhancements for
prior prison terms and affirming the judgment as so
modified.
      We are unaware of any authority supporting
appellant’s position that he is entitled to resentencing based
on mere speculation that he “might” present mitigating
evidence of his post-sentencing conduct. Though appellant
cites cases supporting the proposition that such evidence is

6     In People v. Chubbuck (2019) 43 Cal.App.5th 1, on which
appellant relies, the Court of Appeal did not discuss whether
remand under S.B. 136 was necessary in light of the original
sentence (which appeared to be the maximum). (People v.
Chubbuck, supra, at 3-4, 13-14.) “‘“[C]ases are not authority for
propositions not considered.”’” (B.B. v. County of Los
Angeles (2020) 10 Cal.5th 1, 11.)




                                26
entitled to consideration if a defendant is resentenced, those
cases do not address an entitlement to resentencing in the
first instance. (See Pepper v. United States (2011) 562 U.S.
476, 481; People v. Bullock (1994) 26 Cal.App.4th 985, 990;
People v. Tatlis (1991) 230 Cal.App.3d 1266, 1273-1274;
People v. Warren (1986) 179 Cal.App.3d 676, 687; People v.
Foley (1985) 170 Cal.App.3d 1039, 1047-1049.) Moreover,
appellant’s cases suggest that remand for consideration of
such evidence is unwarranted where it would be futile. (Cf.
People v. Bullock, supra, at 989-990 [evidence of post-
sentencing conduct may be compelling reason to order new
probation report at resentencing even where defendant is
ineligible for probation, but “in many cases obtaining a new
report will be a meaningless exercise,” and trial court has
discretion not to order one]; People v. Tatlis, supra, at 1274-
1275 [trial court’s error in failing to obtain new probation
report for resentencing was prejudicial, where defendant’s
concurrently filed habeas petition identified evidence of
post-sentencing rehabilitation of “sufficient substance . . . to
create a reasonable probability [it would] affect the
sentencing calculus favorably”]; People v. Foley, supra, at
1049-1050 [same, where trial court deemed defendant’s post-
sentencing testimony in separate case mitigating, but
declined to rely on it because Department of Corrections
should have administratively reduced sentence, and new
report might reveal Department had failed to do so].)
       Here, the record suggests remand would be futile. In
his sentencing memorandum and attached letters of support,




                              27
appellant presented assertedly mitigating evidence of his
employment (between prior periods of incarceration),
familial connections, and personal history of family trauma
and drug abuse. The court nevertheless imposed the upper
term, relying on the nature of the trial evidence and verdicts.
Neither the record nor appellant’s speculation that he
“might” present new personal information establishes any
reasonable probability the court would reduce his sentence
on remand. Thus, even under the authority cited by
appellant, remand for resentencing is unwarranted.




                              28
                        DISPOSITION
      The four one-year sentence enhancements under Penal
Code section 667.5 are stricken. The judgment is affirmed as
modified by the striking of the enhancements. The trial
court shall issue an amended abstract of judgment and
forward it to the California Department of Corrections and
Rehabilitation.
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                         MANELLA, P. J.




We concur:




WILLHITE, J.




CURREY, J.




                            29